DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/20/2021, 01/07/2021, 10/12/2020, 08/04/2020 and 03/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Homann et al. (US PAP 2017/0316588 A1).
            With respect to claim 1, Homann et al. teach a system (100) for generating images of a breast (BR), the system (100) comprising (see abstract; Figs. 1-4; paragraphs 0006-0025; 0031-0055 and 0089): 

    PNG
    media_image1.png
    719
    600
    media_image1.png
    Greyscale

an x-ray source (XR); an x-ray detector (D); at least one processor (WS) operatively connected to the x-ray detector; and memory operatively connected to the at least one processor, the 
    PNG
    media_image2.png
    288
    196
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    517
    513
    media_image3.png
    Greyscale
emitting, from the x-ray source (XP), a first x-ray emission at a first angular location relative to the x-ray detector (D) (see Fig. 1a); detecting, by the x-ray detector (D), the first x-ray emission after passing through the breast (BR); generating first x-ray imaging data (a first real projection for the first angular location) from the detected first x-ray emission; emitting, from the x-ray source (XR), a second x-ray emission at a second angular location relative to the breast (BR); detecting, by the x-ray detector, the second x-ray emission after passing through the breast (see Figs. 1 and 1a; paragraphs 0040-0050); generating second x-ray imaging data (a second real projection for the second angular location) from the detected second x-ray emission; synthesizing, based on at least the first x-ray imaging data and the second x-ray imaging data (see Figs. 1 and 1a; paragraphs 0040-0050), third x-ray imaging data (a synthesized virtual projection) for a third angular location relative to the breast (BR), wherein the third angular location (a desired virtual projection, where there is no need to operate the imager) is different from the first angular location and the second angular location, thereby eliminating the need for an x-ray emission at the third angular location (see paragraph 0044); 
    [0044] To address this need, the arrangement as proposed herein includes a view synthesizer VS that allows to computationally synthesize the desired 2D projection view S from the available tomosynthesis block V2 along a desired (virtual) projection direction as from a virtual X-ray source VXR. There is therefore no need to operate the imager MIS to actually acquire a further 2D mammogram. A consequential, further radiation exposure of the patient can be avoided. 
     
    PNG
    media_image4.png
    296
    573
    media_image4.png
    Greyscale
and generating and displaying an image of the breast from the third x-ray imaging data (see Figs. 1-4; paragraphs 0040-0050 and 0089).
          With respect to claim 2, Homann et al. teach the system of claim 1 (see Figs. 1-4; paragraphs 0040-0050 and 0089), wherein the first x-ray imaging data is a first real projection for the first angular location, the second x-ray imaging data is a second real projection for the second angular location, and the third x-ray imaging data is a virtual projection for the third angular location (see paragraphs 0009, 0021, 0024, 0044-0050 and 0089).
         With respect to claim 3, Homann et al. teach the system of claim 1 (see Figs. 1-4; paragraphs 0040-0050 and 0089), wherein synthesizing the third x-ray imaging data includes fusing the first x-ray imaging data and the second x-ray imaging data in at least one of a spatial domain or a frequency domain.
          With respect to claim 4, Homann et al. teach the system of claim 1 (see Figs. 1-4; paragraphs 0040-0050 and 0089), wherein synthesizing the third x-ray imaging data further comprises: generating reconstruction data from the first x-ray imaging data and the second x-ray imaging data; and wherein synthesizing the third x-ray imaging data is further based on the generated reconstruction data. 
           With respect to claim 7, Homann et al. teach the system of claim 1 (see Figs. 1-4; paragraphs 0040-0050 and 0089), wherein the operations are performed as part of digital breast tomosynthesis or multi-modality imaging (see Figs. 1-4; paragraphs 0040-0050 and 0089).

Allowable Subject Matter

6.         Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.         Claims 8-20 are allowed.
8.         The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 5 and 6, Homann et al. (US PAP 2017/0316588 A1), teach the system of claim 1 (see Figs. 1-4; paragraphs 0040-0050 and 0089) wherein synthesizing the third x-ray imaging data further comprises: providing the first x-ray imaging data and the second x-ray imaging data into a trained deep-learning neural network; and executing the trained deep-learning neural network based on the first x-ray imaging data and the second x-ray imaging data to generate the third x-ray imaging data as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
            With respect to claims 8-14, Homann et al. (US PAP 2017/0316588 A1), teach and make obvious a computer-implemented method, executed by at least one processor, for generating images of a breast, the method comprising (see abstract; Figs. 1-4; paragraphs 0006-0025; 0031-0055 and 0089): receiving first real projection data for an x-ray emission from a first angular location relative to the breast; receiving second real projection data for an x-ray emission emitted from a second angular location relative to the breast; receiving third real projection data for an x-ray emission from a third angular location relative to the breast; executing a synthesization process to: generate, based on the first real projection data and the second real projection data, first virtual projection data for an x-ray emission from a fourth angular location relative to the breast, wherein the fourth angular location is different from the first angular location and the third angular location (see abstract; Figs. 1-4; paragraphs 0006-0025; 0031-0055 and 0089); and generate, based on the second real projection data and the third real projection data, second virtual projection data for an x-ray emission from a fifth angular location relative to the breast, wherein the fifth angular location different from the second angular location and the fourth angular location (see abstract; Figs. 1-4; paragraphs 0006-0025; 0031-0055 and 0089) but fails to explicitly teach or make obvious determining that at least one of the first virtual projection data or the second virtual projection data has a quality outside of a predetermined tolerance; based on the determination that the at least one of the first virtual projection or the second virtual projection has a quality outside of a predetermined tolerance, modifying the synthesization process to create a modified synthesization process; executing the modified synthesization process to generate a modified first virtual projection and a modified second virtual projection; generating a reconstruction model from the first real projection data, the second real projection data, the third real projection data, the modified first virtual projection data, and the modified second virtual projection data; and displaying at least one of a slice of the breast from the generated reconstruction model, the first real projection data, the second real projection data, the third real projection data, the first virtual projection data, or the second virtual projection data as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
          With respect to claims 15-20, Homann et al. (US PAP 2017/0316588 A1), teach a computer-implemented method, executed by at least one processor, for generating images of a breast, the method comprising (see abstract; Figs. 1-4; paragraphs 0006-0025; 0031-0055 and 0089): receiving first real projection data for an x-ray emission from a first angular location relative to the breast; receiving second real projection data for an x-ray emission emitted from a second angular location relative to the breast (see abstract; Figs. 1-4; paragraphs 0006-0025; 0031-0055 and 0089) but fails to explicitly teach or make obvious providing the first real projection data and the second real projection data into a trained deep-learning neural network; executing the trained deep-learning neural network based on the first real projection data, and the second real projection data to generate first virtual projection data for a third angular location relative to the breast; generating a reconstruction model from the first real projection data, the second real projection data, and the first virtual projection data; and displaying at least one of a slice of the breast from the generated reconstruction model, the first real projection data, the second real projection data, or the first virtual projection data as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

Conclusion

9.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
          Bernard et al. (US PAP 2016/0189376 A1; see abstract; Figs. 1-5); Erhard et al. (US PAP 2016/0302746 A1; see paragraphs 0055 and 00560) and Westerhoff et al. (US PAP 2017/0032546 A1; see paragraphs 0047 and 0089) teach the methods and systems for X-ray medical tomosynthesis imaging including synthesizing virtual projections from acquired real projections and generating reconstruction models and images based on the synthesized virtual projections and acquired real projections.
        Morita et al. (US PAP 2019/0388051 A1; see paragraph 0077); Suzuki (US PAP 2017/0071562 A1; see paragraph 0080) and Jeon et al. (US PAP 2016/0209995 A1; see paragraphs 0099, 0104 and 0127) teach the methods and systems for X-ray medical tomosynthesis imaging providing the x-ray imaging into a trained deep-learning neural network while executing the trained deep-learning neural network.
10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./ February 11, 2021